                    Case 1:17-cv-08223-PKC Document 67 Filed 01/04/19 Page 1 of 2


      s \CND to


~              ~7
-       _ ,;                                   UNITED STATES
s,                               ~~C~~~~'~~ a~~~ ~~C~~~G~ ~~~~f~S~~~
      ~, ;~                              Di ISI~N OF E~FOF~~E~ENT'
                                                   100 F Street, N.E.
                                              WASHINGTON, D.C. 20549-1004

                                                                                                    James M. Carlson
     DIVISION OF                                                                     Assistant Chief Litigation Counsel
    ENFORCEMENT                                                                           Telephone: (202)551-3711
                                                                                            Facsimile: (703)813-9314
                                                                                                  CarlsonJa@sec.gov



                                                              January 4, 2019

      VIA ECG'&FAX (212)807-7949

     The Honorable P. Kevin Castel
     United States Courthouse
     500 Pearl Street, Courtroom 1 1 D
     New Y<>rk, NY 'I U007-131?

                  Re:   SEC ~~. Rashid, No. 17-cv-8223-PICC (S.D.N.Y.)

     Dear Judge Castel:

             The Unites States Securities and Exchange Conz7nission (the "Commission" or "SFC"),
     pursuant to your Hc~noz-'s Rule of Individual Practices (1)(B), respectfully submits this letter seeking
     a shay of~this case, and an extension of the current fact discovery deadline because of the ongoing
     partial govenlment shutdown. The SEG also seeks leave to submit a revised Case Management.
     Order("CMO")once the shutdown ends. While Defendant Mol~aTnmed Ali Rashid ("Rashid")
     previously sought and received a discovery extension nn July 31, 2018(Doc # 46), this is the first
     time Che SEC is seeking a stay or extension of the discovery deadline in this case. We have
     conferred with Rashicl's ec~unsel and understand that Rashid does not agree with our request, anc~
     p1~1s to file a response as early as possible today.

             The Cominissior~ seeks this stay solely because:- of the current lapse in its app7-opriations and
     the resulting shutdown. Tl1e SEG currently is closed and does not hive funding appropriatic~ils tea
     conduct discovery, travel, or other necessary tasks. My co-counsel, Duane Thoi~npson, and I are
     currently designated as "excepted" employees in order to be able to seek the stay and other- relief
     sought by this letter, but have been ii~lforn7ed that the agency intends to place us on furlough status
     as soon as possible. Acc~rdinbly, the SEC is seeking a stay of all case inanagemel~lt deadli~les that
     have not already passed.


     'This request explicitly does not seEk to extel~~c~ any deadlines that l~lave already passed. Insofar- that
     t ie ~Parfies have any dispute about untimely discovery, they reserve all ribhts to bring those issues to
     the Court, but this request does not extend any disputed deadli~~es nor does it resolve those: issue.
           Case 1:17-cv-08223-PKC Document 67 Filed 01/04/19 Page 2 of 2

T11e Honoi-able P. Kevin Castel
Ja~iva~y 4, 2019
Page 2


       The current deadline to complete fact discovery in this case is January 25, 2019. The SEC
requests an extension of this fact discovery deadline of 45 days past the day that the SEC's
shutdown ends. A forty-five day period would be appropriate because a number of depositions will
need to be rescheduled, including Rashid's deposition, which was scheduled for three days in
Florida; Rashid's depositions of two attorneys from Paul, Weiss, Ritkind, Wharton &Garrison
LLP; the SEC's resumed deposition. of Glen McGorty and its deposition of another partner from
Crowell & Moring LLP; Rashid's deposition of a tact witness from BDO USA, LLP; and Rashid's
deposition of another non-party fact witnesses in Los Angeles. In addition, because the expert
discovery deadline is keyed to the fact discovery deadline, expert discovery would also need to be
extended. This proposed extension will allow the Parties to complete discovery in a timely matter
once the SEC is able to properly conduct discovery, travel, and perform other related tasks.

       Finally, the SEC seeks leave to submit a revised, agreed CMO for the Court's considet-ation
within four business days of the date the SEC's shutdown ends. We anticipate proposing
proportionate extensions of other deadlines based on the ultimate fact discovery deadline reached.

        The SEC is seeking this stay, extension of the fact discovery dEadline, and leave to submit ~3
ieverse CMO at a later date only because of the current lack in federal appropriations atld resultinb
s~hLitdown. It is not seeking this relief for- reason of delay.

                                                     Respectfully subn7ittecl,



                                                      James M. Carlson




cc: Gregory K.ehoe, Esq.
    Theresa Vale Vliet, Esq.
